Citation Nr: 1715878	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the right pinky finger.

2.  Entitlement to service connection for a back disability, to include degenerative arthritis, and as secondary to degenerative joint disease, left ankle, status post arthrotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at an October 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

	Right Pinky Finger Disability

As to the Veteran's claimed right pinky finger disability, the Veteran has not been afforded a VA examination.  Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record establishes that the Veteran has a current diagnosis of arthritis in his hands.  See November 2016 private treatment records.  The Veteran testified that he injured his right pinky finger when he fell from a vehicle while in service.  See October 2016 hearing transcript.  His service treatment records verify that the Veteran was treated for injuries after jumping from a truck, albeit not specifically his right pinky finger.  See July 1979 service treatment records.  In addition, the Veteran contends that he injured his right pinky finger while carrying and loading ammunition as part of his in-service duties as a Cavalry Scout.  See October 2016 hearing transcript.  In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

	Back Disability

As to the Veteran's claim for a back disability, following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

The Veteran is seeking service connection for a back disability, to include degenerative arthritis, and as secondary to service-connected degenerative joint disease of the left ankle.  The Veteran asserts that he injured his back when he fell from a vehicle while on active duty service.  He also asserts that his current disability resulted from carrying and loading heavy ammunition rounds as part of his duties while on active duty service.  He further asserts that his current back disability is the consequence of an abnormal gait resulting from his service connected left ankle disability.

The evidentiary record contains three nexus opinions; however, the Board finds that each is inadequate and therefore a new VA examination is required.  

The Veteran was provided a VA examination in May 2013.  The examiner diagnosed the Veteran with degeneration of lumbar or lumbosacral intervertebral disc and lumbar radiculopathy, but provided a negative etiological opinion regarding the Veteran's claimed back disability.  However, the examiner only addressed the Veteran's claim as secondary to his already service-connected left ankle disability, and did not address direct service connection.  The Board finds that the opinion is inadequate because the examiner failed to consider and adequately address the Veteran's contention that his back disability is directly related to his active duty service.

In a February 2014 private medical opinion, Dr. S. G.-H., opined that the Veteran's spinal condition was directly related to his military service including, but not limited to, the physical demands that are required to maintain physical fitness and safety for deployment.  The doctor further opined that the normal process of aging of the spine is very well known to be accelerated by activities such as trauma, repetitive activities, heavy lifting, and manual labor.  However, the Board finds the opinion inadequate because it failed to address a January 1986 employment record in which the Veteran reported an injury to his back incurred while playing basketball, which resulted in nine days of missed work.

Finally, in a November 2016 private medical opinion, Dr. M.H. opined that the Veteran had chronic low back pain after a lumbar surgery for advanced arthritis of the lower back "possibly from many years in the military."  The Board finds this opinion is inadequate because it is speculative.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon, 20 Vet. App. at 85.  The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Under these circumstances, the Board finds that a new VA medical examination and opinion is warranted to resolve the claim for service connection for a back disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).
While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to include any relevant VA treatment records dated from March 2016 to the present.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed right pinky finger disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right pinky finger disability.

If the examiner does not find current diagnoses pertaining to the Veteran's claim for a right pinky finger disability, the examiner should address VA treatment records documenting such assessments and/or diagnoses, specifically the November 2016 notation of arthritis of the hands by Dr. M.H.

b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed right pinky finger disability is caused by, or otherwise etiologically related to, his active military service.  The examiner should specifically consider the Veteran's contentions that his claimed right pinky finger disability was caused by a fall from a vehicle while in service, and caused by an injury resulting from carrying and loading heavy ammunition rounds.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  After undertaking the development listed in number (1) above to the extent possible, return the May 2013 VA examination and opinion for an addendum.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  The Veteran should be scheduled for another spine examination only if determined necessary.  After reviewing the claims file, the examiner should specifically address the following:

a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed back disability.

If the examiner does not find current diagnoses pertaining to the Veteran's claim for a back disability, the examiner should address VA treatment records documenting such assessments and/or diagnoses.

b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed low disability is caused by, or otherwise etiologically related to, his active military service.  The examiner should specifically consider the Veteran's contentions that his current back disability is a result of: i) a fall from a vehicle while in service in 1979; ii) carrying and loading heavy ammunition rounds; and iii) jumping on and off tanks while carrying heavy objects.

In rendering this opinion, the examiner should specifically note and address the January 1986 employment record in which the Veteran reported an injury to his back incurred while playing basketball.

c)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected degenerative joint disease, left ankle, status post arthrotomy proximately i) caused or ii) permanently aggravated his low back, to include as due to an altered gait.

If the examiner finds that any current low back disorder was aggravated by his service-connected left ankle disability, then the examiner should specify the baseline level of disability of the low back disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected left ankle disability.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  Finally, after the above development and any other development deemed necessary has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


